Ingraham, J.,
{concurring.) By the bond upon which the liability of the respondent depends, this respondent, with her co-obligors, were held and firmly bound unto H. C. Bennett & Co. in the sum of $40,000, lawful money of the United States, to be paid to the said H. C. Bennett &Co., their successors or assigns. The obligation was to H. C. Bennett & Co. as that firm then existed, and that amount due to that firm the defendant agreed to pay to that firm, their successors or assigns. There is no indication of an intention that this respondent, who executed as surety for her co-obligors, assumed any obligation to any other firm or individual, except as to the amount due to the firm of H. C. Bennett & Co., the obligees in the bond. By the condition it was provided “ that, if the above-bounden obligors, their heirs, administrators, or executors, shall well and truly pay, or cause to be paid, to the above-named obligees, their successors or assigns, all sums and every sum of money, not, however, exceeding in the aggregate the sum of $20,000, which shall at any time be due or owing from the said John H. Draper & Co. to the said obligees for or on account of any loans or advances made, or any credit granted, by the said obligees, their successors or assigns, to the said John H. Draper & Co., then the above obligation to be void; otherwise to remain in full force and virtue. ” The liability of the defendant thus depends upon the existence of a debt due or owing from John H. Draper & Co. to the obligees named in the bond, (H. C. Bennett & Co., as then existing.) If there was no sum of money due or owing from John H. Draper & Co. to the obligees, then the bond was void. If such sum of money was due and owingto the obligees, whether that indebtedness existed by reason of loans or advances made by the obligees or their successors or assigns, then the bond was to remain in full force and effect; but the liability by the condition of the bond must be to the obligees named in the bond, that is, to the said firm of H. C. Bennett & Co.; and, unless the complaint alleged that a sum of money was due from John H. Draper & Co. to the obligees, (the then existing firm of H. C. Bennett & Co.,) the complaint stated no cause of action upon the bond. By the death of one of the partners of H. C. Bennett & Co., that firm became dissolved, and the subsequent advances made by the plaintiffs, who may be called the successors to the obligees, created no obligation to the firm that had become dissolved by the death of one of its members. Such advances created a debt which became due to the new firm, but the surviving partner of the dissolved firm, the obligees in the bond, could not have maintained an action to recover for the advances made to John H. Draper & Co. by the new firm. The complaint does not allege that there is any sum of money due or owing from the said John H. Draper & Co. to the obligees named in the bond, and according to the express terms of the condition the obligation was void. I concur, therefore, in the opinion of Mr. Justice Daniels, and the judgment should be affirmed, with costs.